       Case 1:19-cv-10896-DJC Document 16 Filed 06/06/19 Page 1 of 5




                           UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS


_______________________________________

     DENNIS RING,

                    Plaintiff,
         v.                                               CIVIL ACTION NO.
                                                          NO. 1:19-CV-10896
     SRS DISTRIBUTION, INC. &
     DALE J. BROCCOLI

                    Defendants


         PLAINTIFF DENNIS RING’S INITIAL DISCLOSURES MADE IN
               ACCORDANCE WITH FED. R. CIV. P. 26(a)(1)(A)

        Pursuant to Fed. R. Civ. P. 26(a)(1)(A), Plaintiff, Dennis Ring, by his undersigned

attorneys, makes the following initial disclosures.

                                    INTRODUCTION

1.      These Initial Disclosures are based upon information presently known to Plaintiff.

They are made without prejudice to producing during discovery or at trial information,

documents or data that are (a) subsequently discovered or determined to be relevant for

any purpose, or (b) produced as a result of ongoing investigations, or (c) subsequently

determined to have been omitted from these disclosures.

2.      Plaintiff reserves the right at any time to revise and/or supplement these Initial

Disclosures.

3.      Plaintiff’s identification of documents pursuant to 26(a)(1)(A)(ii) is limited to

those documents within the Plaintiff’s possession, custody or control. It does not include

documents produced in this action by other parties or non-parties. Plaintiff reserves the



                                           1
       Case 1:19-cv-10896-DJC Document 16 Filed 06/06/19 Page 2 of 5




right to use any and all documents produced by any other party or non-party in this

action. With these Initial Disclosures, Plaintiff is not identifying documents protected

from disclosure by the attorney-client, work-product or other applicable privileges. Nor

does Plaintiff waive the right to object to Defendants’ discovery requests on any basis,

including, but not limited to, relevancy, over breadth and burden and all applicable

privileges.

4.      Plaintiff’s identification of individuals pursuant to Rule 26(a)(1)(A)(i) is not

intended to preclude Plaintiff from obtaining discovery of individuals not presently

identified. Plaintiff incorporates all individuals identified by Defendant in its disclosures

and reserves the right to depose, and to rely upon the testimony of, all such individuals in

the support of her claims.

        DISCLOSURES

     A. Disclosure Pursuant to Rule 26(a)(1)(A)(i)

              Provide … the name and, if known, the address and telephone number of
              each individual likely to have discoverable information – along with the
              subjects of the information – that the disclosing party may use to support
              its claims or defenses, unless the use would be solely for impeachment;

     1. Dennis Ring: 15 Stetson Court, Plymouth, MA. The Plaintiff has a broad range of
     relevant information pertaining to both liability and damages.

     2. Dale J. Broccoli: Mr. Broccoli was Mr. Ring’s manager, made several comments
     demonstrating animus towards Mr. Ring’s age, and was ultimately responsible for his
     termination.

     3. Paul Whelan: SRS Senior VP, upon information and belief, has knowledge of
     Plaintiff’s performance, training, and termination.

     4. Christopher McMurrough: SRS Area VP, was involved in Mr. Ring’s termination.

     5. Jon Marron: Was District Manager for SRS when SRS purchased Metro, and was
     Plaintiff’s immediate supervisor. Upon information and belief, Mr. Marron can testify
     to Plaintiff’s high performance and strong sales.


                                           2
  Case 1:19-cv-10896-DJC Document 16 Filed 06/06/19 Page 3 of 5




6. Jackie Hurley: Employee of Metro and briefly for SRS, worked directly with
Plaintiff while they were running three branches. Like the Plaintiff, Ms. Hurley was
terminated at an advanced age.

7. Mr. Charles DeSantis: former Branch Manager for SRS in Danbury, CT. Upon
information and belief, he was demoted and forced out of the company while at an
advanced age.

8. Benjamin Kershaw: Much younger individual with whom Defendants replaced
the Plaintiff after Plaintiff was terminated.

9. Andrew Pruchnicki: Hired by Mr. Ring. Upon information and belief, has
knowledge of the responsibilities and workload of Branch Managers at SRS.

10. Gregory Hermans: SRS employee or director, upon information and belief has
knowledge of Plaintiff’s strong performance and his tasks and responsibilities.

11. Stephen Heffner: Longtime customer who has knowledge of the strong positive
economic impact Plaintiff had on the company

12. Jim Warnat: former SRW owner who has knowledge of Plaintiff’s abilities and
high sales performance.

13. Amy Sue Ring, 15 Stetson Court, Plymouth, MA: Plaintiff’s wife, has knowledge
of his damages and emotional distress.

14. The plaintiff’s daughter has knowledge of Plaintiff’s damages and emotional
distress.

15. Michael Cronan: Plaintiff’s close personal friend has knowledge of his damages
and emotional distress.

16. Dr. Northrop, M.D.: Plaintiff’s primary care physician.

17. Timothy J. Ryan, LICSW: Therapist with knowledge of Mr. Ring’s emotional
distress.

18. Edward M. Powers, PhD: Psychologist with knowledge of Mr. Ring’s emotional
distress.

B. Disclosure Pursuant Rule 26(a)(1)(A)(ii)

       Provide … a copy – or a description by category and location – of all
       documents, electronically stored information, and tangible things that the
       disclosing party has in its possession, custody, or control and may use to


                                     3
      Case 1:19-cv-10896-DJC Document 16 Filed 06/06/19 Page 4 of 5




           support its claims or defenses, unless the use would be solely for
           impeachment;

       Plaintiff possesses text messages with Defendant Dale Broccoli and may have
additional text messages with other SRS employees. Plaintiff has tax returns and
documents related to his job search efforts subsequent to his termination by Defendants.

   C. Disclosure Pursuant to Rule 26(a)(1)(A)(iii)

           A computation of each category of damages claimed by the disclosing
           party – who must also make available for inspection and copying as
           under Rule 34 the documents or other evidentiary material, unless
           privileged or protected from disclosure, on which each computation is
           based, including material bearing on the nature and extent of injuries
           suffered;

        Plaintiff has suffered back pay damages equal to the amount he would have
earned in salary and benefits, but for his unlawful termination. Plaintiff anticipates
suffering front pay damages due to the difficulty of obtaining employment at his age.
Pursuant to relevant discrimination laws, Plaintiff is additionally entitled to reasonable
attorneys’ fees, costs, and interest, and may be entitled to punitive damages.

   D. Disclosure Pursuant to Rule 26(a)(1)(A)(iv)

           Provide … for inspection and copying as under Rule 34, any insurance
           agreement under which an insurance business may be liable to satisfy all
           or part of a possible judgment in the action or to indemnify or reimburse
           for payments made to satisfy the judgment.

       Plaintiff has no responsive documents.

                                              Respectfully submitted,

                                              Dennis Ring,
                                              By his attorneys,

                                              /s/ Matthew J. Fogelman
                                              Matthew J. Fogelman (BBO # 653916)
                                              Adam J. Rooks (BBO # 691800)
                                              FOGELMAN & FOGELMAN LLC
                                              189 Wells Avenue
                                              Newton, MA 02459
                                              617-559-1530
                                              mjf@fogelmanlawfirm.com

Dated: June 6, 2019


                                          4
      Case 1:19-cv-10896-DJC Document 16 Filed 06/06/19 Page 5 of 5




                             CERTIFICATE OF SERVICE

       I, Adam J. Rooks, Esq., attorney for the Plaintiff, hereby certify that on this 6th
Day of June, 2019, I caused a true copy of the above document was filed through the
Court’s electronic filing system and served via electronic mail and first class mail upon
counsel for the Defendants as follows:

Lisa Stephanian Burton, Esq.
Lorenzo Cabantog, Esq.
Ogletree, Deakins, Nash, Smoak, & Stewart, P.C.
One Boston Place, Floor 35, Suite 3500
Boston, MA 02101

lorenzo.cabantog@ogletreedeakins.com
lisa.burton@ogletreedeakins.com


                                              /s/ Adam J. Rooks
                                              Adam J. Rooks




                                          5
